Case 2:17-cv-08937-DMG-FFM Document 89 Filed 01/02/20 Page 1 of 7 Page ID #:1260



  1   Eric A. Buresh (pro hac vice)               Joseph R. Taylor (SBN 129933)
  2   eric.buresh@eriseip.com                     jtaylor@fkks.com
      Adam P. Seitz (pro hac vice)                Jeremy S. Goldman (SBN 306943)
  3   adam.seitz@eriseip.com                      jgoldman@fkks.com
      Clifford T. Brazen (pro hac vice)           Azita Iskandar (SBN 280749)
  4   cliff.brazen@eriseip.com                    aiskandar@fkks.com
  5   Chris R. Schmidt                            FRANKFURT KURNIT KLEIN & SELZ,
      chris.schmidt@eriseip.com                   P.C.
  6   Erise IP, P.A.                              2029 Century Park East, Suite 1060
      7015 College Blvd.                          Los Angeles, California 90067
  7
      Suite 700                                   Telephone: (310) 579-9600
  8   Overland Park, KS 66211                     Facsimile: (347) 438-2156
      Phone: (913) 777-5600
  9   Facsimile: (913) 777-5601                   Attorneys for Defendants Cloud Imperium
 10                                               Games Corp. and Roberts Space Industries
      Ben M. Davidson (Cal. Bar. No. 181464)      Corp.
 11   ben@dlgla.com
      Davidson Law Group, a Law Corporation
 12
      4500 Park Granada Boulevard, Suite 202
 13   Calabasas, CA 91302
      Telephone: (818) 918-4622
 14   Facsimile: (310) 473-2941
 15
      Attorneys for Plaintiff Crytek GmbH
 16
                        IN THE UNITED STATES DISTRICT COURT
 17
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 18
                                          WESTERN DIVISION
 19
      CRYTEK GMBH,                   )            Case No. 2:17-cv-08937-DMG-FFM
 20                                  )
                         Plaintiff,  )            JOINT STIPULATION
 21                                  )
               v.                    )            REGARDING BRIEFING
 22                                  )            SCHEDULE FOR PLAINTIFF’S
      CLOUD IMPERIUM GAMES CORP. )                MOTION TO DISMISS
 23   and ROBERTS SPACE INDUSTRIES )              VOLUNTARILY AND
      CORP.,                         )
 24                                  )            CONTINUANCE OF TRIAL AND
                         Defendants. )            RELATED DATES
 25                                  )
                                     )            [Filed concurrently with Proposed
 26                                               Order]
 27                                               Judge: Hon. Dolly M. Gee
 28
        JOINT STIPULATION REGARDING BRIEFING SCHEDULING FOR
            PLAINTIFF’S MOTION TO DISMISS VOLUNTARILY AND
               CONTINUANCE OF TRIAL AND RELATED DATES
Case 2:17-cv-08937-DMG-FFM Document 89 Filed 01/02/20 Page 2 of 7 Page ID #:1261



  1        Pursuant to Local Rules 7-1 (Stipulations) and 40-1 (Continuances), Plaintiff
  2 Crytek GmbH (“Crytek”) and Defendants Cloud Imperium Games Corporation and
  3 Roberts Space Industries Corporation (together, “CIG”), by and through their
  4 undersigned counsel, hereby stipulate and agree as follows:
  5        1.     The purpose of this stipulation is to memorialize the parties’ agreement
  6 and seek the Court’s approval of (a) a briefing schedule for Crytek’s anticipated
  7 motion to dismiss this case voluntarily without prejudice; and (b) a continuance of
  8 the current trial and related dates.
  9                                  Relevant Background
 10        2.     Crytek commenced this action against CIG for breach of contract and
 11 copyright infringement on December 12, 2017. ECF 1.
 12        3.     On March 7, 2019, after deciding two motions to dismiss [ECF 38, 49]
 13 and several other matters, the Court entered a scheduling order setting a trial date of
 14 March 24, 2020. ECF 55.
 15        4.     On September 11, 2019, following a settlement conference [ECF 80]
 16 and the Court’s grant of CIG’s motion for a bond pursuant to Cal. Civ. P. Code §
 17 1030 [ECF 81], the parties filed a joint stipulation to continue the trial date to June
 18 16, 2020. ECF 86. On September 16, 2019, the Court granted the parties’ joint
 19 stipulation to continue trial to June 16, 2020. ECF 87.
 20        5.     During a telephone conference regarding settlement on December 4,
 21 2019, counsel for Crytek noted that in addition to settlement, it was considering a
 22 motion to dismiss based on CIG’s recently served objections and responses to
 23 Crytek’s Interrogatories. Then, on or about December 11, 2019, Crytek’s counsel
 24 indicated to CIG’s counsel during a meet and confer that, based on CIG’s responses
 25 to certain written discovery, which Crytek contends revealed new information
 26 regarding the ripeness of one of Crytek’s existing claims, Crytek wished to
 27 voluntarily dismiss its claims against CIG without prejudice, with the intention of re-
 28                                 1
         JOINT STIPULATION REGARDING BRIEIFNG SCHEDULING FOR
           PLAINTIFF’S MOTION TO DISMISS VOLUNTARILY AND THE
                CONTINUANCE OF TRIAL AND RELATED DATES
Case 2:17-cv-08937-DMG-FFM Document 89 Filed 01/02/20 Page 3 of 7 Page ID #:1262



  1 filing the suit against CIG following the release of Squadron 42 by CIG. The parties
  2 met and conferred to discuss the terms of a stipulated dismissal, but they were unable
  3 to reach an agreement. Crytek intends to file a motion to dismiss the case without
  4 prejudice (the “Motion to Dismiss”) and CIG intends to oppose the Motion to
  5 Dismiss.
  6                     Briefing Schedule on Anticipated Motion to Dismiss
  7        6.      The parties agree to the following briefing schedule on Crytek’s
  8 anticipated Motion to Dismiss:
  9                a.      Crytek shall file its Motion to Dismiss no later than Friday,
 10        January 3, 2020.
 11                b.      CIG’s deadline to respond to the Motion to Dismiss shall be
 12        January 24, 2020.
 13                c.      Crytek’s deadline to reply to CIG’s response shall be February 7,
 14        2020.
 15                               Joint Request for Continuance
 16        7.      Until recently, the parties have been actively engaged in discovery,
 17 including exchanging written discovery and producing documents. CIG has
 18 reviewed tens of thousands of documents and emails and is prepared to make a
 19 significant production to Crytek. CIG noticed depositions of Crytek’s CEO and
 20 corporate designee for January 8 and 9, 2020.
 21        8.      Crytek’s position is that, in light of its anticipated Motion to Dismiss, it
 22 would not be an efficient use of party resources to continue serving or producing
 23 additional discovery or to move forward with the depositions CIG noticed for early
 24 January 2020. Crytek further believes that allowing the depositions to move forward
 25 would result in the duplication of efforts—including potentially requiring multiple
 26 overseas trips to facilitate depositions in a second litigation on similar claims based
 27 on similar facts—should the Court grant Crytek’s motion for voluntary dismissal.
 28                                 2
         JOINT STIPULATION REGARDING BRIEIFNG SCHEDULING FOR
           PLAINTIFF’S MOTION TO DISMISS VOLUNTARILY AND THE
                CONTINUANCE OF TRIAL AND RELATED DATES
Case 2:17-cv-08937-DMG-FFM Document 89 Filed 01/02/20 Page 4 of 7 Page ID #:1263



  1 Moreover, CIG has indicated that it believes its expenses incurred to date in this
  2 lawsuit support its opposition to Crytek’s motion to dismiss and, further, that CIG
  3 would seek to have the Court impose a condition on any dismissal requiring Crytek to
  4 pay some amount of attorneys’ fees to CIG. Accordingly, Crytek believes the
  5 continued incurring of attorneys’ fees pending Crytek’s motion is unwarranted.
  6 Crytek believes the most efficient path forward is to stay discovery and will be filing
  7 a motion to stay or, at a minimum, a motion for protective order to prevent CIG’s
  8 noticed deposition from taking place if CIG intends to move forward with the
  9 currently scheduled depositions.
 10        9.     CIG’s position is that, unless and until the Court grants Crytek’s Motion
 11 to Dismiss or a motion for a protective order, motions which CIG intends to oppose,
 12 it is improper for Crytek to delay discovery, including by refusing to produce their
 13 CEO and corporate designees for their noticed depositions or to produce Crytek’s
 14 relevant documents in advance of these noticed depositions. CIG further believes
 15 that, in light of the existing schedule set by the Court, the parties need to proceed
 16 with the litigation and continue preparing for trial.
 17        10.    Despite these differences, and irrespective of the outcome of Crytek’s
 18 anticipated Motion to Dismiss, the parties agree that a continuance of trial and related
 19 dates is necessary. The parties believe there is good cause for the Court to grant the
 20 requested continuance because, despite the parties’ best efforts, much discovery
 21 remains to be conducted in this case, Crytek intends to move to dismiss the case, and
 22 the current deadline for the parties to file discovery motions in order for them to be
 23 heard by the non-expert discovery cut-off date is January 14, 2020.
 24        11.    Based on the foregoing, the parties stipulate to jointly request a four-
 25 month continuance of the trial date and related dates. The requested continuance will
 26 allow the Court adequate time to rule on the anticipated Motion to Dismiss without
 27 prejudicing the parties’ ability to complete discovery and prepare for trial in the event
 28                                 3
         JOINT STIPULATION REGARDING BRIEIFNG SCHEDULING FOR
           PLAINTIFF’S MOTION TO DISMISS VOLUNTARILY AND THE
                CONTINUANCE OF TRIAL AND RELATED DATES
Case 2:17-cv-08937-DMG-FFM Document 89 Filed 01/02/20 Page 5 of 7 Page ID #:1264



  1 the Court either denies the Motion to Dismiss or grants the Motion to Dismiss but
  2 Crytek fails to satisfy any conditions the Court may impose for a dismissal.
  3        12.    This is the parties’ second request for a continuance of the trial date and
  4 associated pre-trial deadlines in this case.
  5        Based on the foregoing, the parties jointly request that the Court continue the
  6 current June 16, 2020 trial date to Tuesday, October 13, 2020 or an alternative date
  7 convenient for the Court, the parties, and their counsel. The parties further jointly
  8 request that the Court continue the related dates as follows:
  9
 10                      MATTER                             TIME                  JOINTLY
                                                         COMPUTATION             REQUESTED
 11                                                                                DATE
         Trial                                                                   Oct. 13, 2020
 12                                                                                8:30 am
 13      Final Pretrial Conference (FPTC)                4 weeks before trial    Sept. 15, 2020
 14                                                                                2:00 pm
         Amended Pleadings and Addition of Parties          90 days after
 15      Cut-Off (includes hearing of motions to        scheduling conference        N/A
         amend)
 16
         Early Mediation Deadline
 17      Joint Report re Results of Early Mediation                                  N/A
 18      Non-Expert Discovery Cut-Off                   at least 14 wks before   June 9, 2020
                                                                 FPTC
         (includes hearing of discovery motions)
 19
         Non-Dispositive Motion Cut-Off (filing         at least 13 wks before   June 16, 2020
 20      deadline)                                               FPTC
         Dispositive Motion Cut-Off (filing deadline)   4 wks after Rebuttal     Sept. 8, 2020
 21                                                     Expert Disclosure &
                                                          Report Deadline
 22
         Initial Expert Disclosure & Report Deadline    at least 9 wks before    July 14, 2020
 23                                                             FPTC
         Rebuttal Expert Disclosure & Report            at least 5 wks before    Aug. 11, 2020
 24      Deadline                                               FPTC
 25      Expert Discovery Cut-Off (includes hearing     at least 3 wks before    Aug. 25, 2020
         of discovery motions)                                  FPTC
 26      Second Settlement Conference Completion        at least 4 wks before    Aug. 18, 2020
         Date                                                   FPTC
 27
 28                                 4
         JOINT STIPULATION REGARDING BRIEIFNG SCHEDULING FOR
           PLAINTIFF’S MOTION TO DISMISS VOLUNTARILY AND THE
                CONTINUANCE OF TRIAL AND RELATED DATES
Case 2:17-cv-08937-DMG-FFM Document 89 Filed 01/02/20 Page 6 of 7 Page ID #:1265



  1       Motions in Limine Filing Deadline              at least 3 wks before   Aug. 25, 2020
                                                                 FPTC
  2
          Opposition to Motion in Limine Filing          at least 2 wks before   Sept. 1, 2020
  3       Deadline                                               FPTC
          Joint Status Report re Settlement                                      Aug. 25, 2020
  4
          Proposed Pretrial Conference Order                                     Aug. 25, 2020
  5       Contentions of Fact/Law                                                Aug. 25, 2020
  6       Pretrial Exhibit Stipulation                                           Aug. 25, 2020
  7       Joint Exhibit List                                                     Aug. 25, 2020
          Witness Lists & Joint Trial Witness Time                               Aug. 25, 2020
  8       Estimate Form
  9       Agreed Statement of the Case                                           Aug. 25, 2020
          Proposed Voir Dire Questions                                           Aug. 25, 2020
 10
          Joint Statement of Jury Instructions & Joint                           Aug. 25, 2020
 11       Statement of Disputed Instructions
          Verdict Forms                                                          Aug. 25, 2020
 12
 13 ///
    ///
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                  5
          JOINT STIPULATION REGARDING BRIEIFNG SCHEDULING FOR
            PLAINTIFF’S MOTION TO DISMISS VOLUNTARILY AND THE
                 CONTINUANCE OF TRIAL AND RELATED DATES
Case 2:17-cv-08937-DMG-FFM Document 89 Filed 01/02/20 Page 7 of 7 Page ID #:1266



  1 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  2
    DATED: 1/2/20                ERISE IP, P.A.
  3
  4                              /s/ Clifford T. Brazen               f
                                     Clifford T. Brazen
  5                                  Phone: (913) 777-5600
  6                                  cliff.brazen@eriseip.com
                                     Attorneys for Plaintiff CRYTEK GMBH
  7
  8
      DATED: 1/2/20                         FRANKFURT KURNIT KLEIN & SELZ P.C.
  9
 10                                         /s/ Jeremy S. Goldman              d
                                                Jeremy S. Goldman
 11                                             Phone: (310) 579-9611
 12                                             jgoldman@fkks.com
                                                Attorneys for Defendants CLOUD
 13                                             IMPERIUM GAMES CORP. and
 14                                             ROBERTS SPACE INDUSTRIES CORP
 15
 16                                     ATTESTATION
 17         Pursuant to Central District Local Rule 5-4.3.4(a)(2)(i), the filer of this
 18 document hereby attests that all other signatories listed, and on whose behalf the
    filing is submitted, concur in the filing’s content and have authorized this filing.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                 6
         JOINT STIPULATION REGARDING BRIEIFNG SCHEDULING FOR
           PLAINTIFF’S MOTION TO DISMISS VOLUNTARILY AND THE
                CONTINUANCE OF TRIAL AND RELATED DATES
